DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a gamma reference voltage storage block configured to, an additional offset storage block configured to, an additional offset setting block configured to, a gamma reference voltage calculation block configured to, a gamma reference voltage generation block configured to in claim 1 A gamma voltage generator included in a display device; 19 a scan driver configured to provide, an emission driver configured to provide in claim;  an adder configure to, the adder depending on in claim 13. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 2 – 18 and 20 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 19 for similar reasons as discussed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Patent: 9,508,284 B2) in view of An et al. (Publication: US 2013/0127923 A1), Kim (Publication: US 2016/0055831 A1), and Shin et al. (Publication: US 2016/0155376 A1).

Regarding claim 1, Lim discloses a gamma voltage included in a display device, the gamma voltage generator   (column 1 lines 43 to 65 - a method of driving an organic electroluminescent display device includes determining a luminance value from input data; adjusting the luminance value by a first method when the luminance value is greater than or equal to a predetermined number of nits; adjusting the luminance value by a second method when the luminance value is less than the predetermined number of nits; and generating data to which the first or second method is applied, wherein the first method adjusts the luminance value by adjusting light emission time. supplying the adjusted ganima voltage to the gamma voltage applying unit. FIG. 1 illustrates an embodiment of an organic light emitting display. Referring to FIG. 1, the organic light emitting display includes a display unit 100 having a plurality of pixels): 	
a gamma reference voltage storage block configured to store gamma reference voltage values at reference gray levels (
At Step S130 of Fig. 3. Fig. 4
column 1 lines 35 to 55, column 5 lines 35 to 55, column 7 lines 20 to column 8 lines 25, Fig. 3. Fig. 4 and Fig 6  -  Converter 430 extracts luminance value Y of at least one frame, and supplies the extracted luminance value Y to timing controller 420.
The timing controller 420 extracts a light emission time value from the first lookup table 600 in response to the luminance value Y. That is, the light emission time value corresponding to luminance value Y may be stored in advance in first lookup table 600. The light emission time value is stored in the first lookup table 600.
The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y (S130) So to eliminating the displays glaring (e.g. too bright).); 
column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4
When the luminance value extracted from the converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of (e.g., 2) nits to the timing controller 420 and automatic current limiter 410. The timing controller 420 receives the luminance value and extracts a light emission time value corresponding to the luminance value of 2 nits (S140).
The timing controller 420 controls the light emission control driver 500 so that pixels 60 emit light for the light emission time. Then, the emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value. The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates fordata by limiting a current, so that the calculated luminance value is reduced by a predetermined percentage (S150). The predetermined percentage may be 50% or another percentage. The limited current is applied to the ELVDD power source.
); 	
an additional offset setting block configured to store binary gamma select information representing whether the additional offset values are to be applied or not (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. ); 
a gamma reference voltage calculation block configured to generate final gamma reference voltage values by selectively adding the additional offset values to the gamma reference voltage values depending on the binary gamma select information ( column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.); and 
a gamma reference voltage generation block configured to generate gamma reference voltages corresponding to the final gamma reference voltage values ( column 8 lines 1 to 20 – The data driver 300 receives the data Data and selects a gamma voltage corresponding to a gray scale value of the data Data and generates a data signal (S160).),
wherein the additional offset setting block further stores off ratio range information representing an off ratio range of the display device to which the additional offset values are applied (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. ), 
wherein, in response to the binary gamma select information indicates that the additional offset values are to be applied, and a current off ratio of the display device is within the off ratio range indicated by the off ratio range information, the gamma reference voltage calculation block is configured to generate the final gamma reference voltage values by adding the additional offset values to the gamma reference voltage values (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.).
However Lim does not explicitly disclose wherein the image quality characteristic is at least one of a luminance value or a color coordinate value ; generator; based on whether or not an image quality characteristic corresponds to a target range; 
An discloses generator ([0071] The controller 50 in FIG. 3 includes a signal controller 53 and a light emission driving control signal generator 54 in addition to the data converter 51 and the automatic current limiter 52.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim with generator as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 
However Lim in view of An do not explicitly disclose it is based on whether or not an image quality characteristic corresponds to a target range.
Kim discloses it is based on whether or not an image quality characteristic corresponds to a target range ([0012] - determining whether the amount of current flowing in the target block satisfies a section data range including an allowable current deviation between the sections, and an adjacent data range including an allowable current deviation between the target blocks and the reference blocks, in which, when the amount of current flowing in the target block does not satisfy at least one of the section data range and the adjacent data range, generating a correction value to adjust the amount of current flowing in the target block to satisfy the section data range and the adjacent data range.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An with it is based on whether or not an image quality characteristic corresponds to a target range as taught by An. The motivation for doing so a uniform image can be generated as taught by Kim in paragraph(s) [0007]. 
However Lim in view of An, Kim do not disclose wherein the image quality characteristic is at least one of a luminance value or a color coordinate value.
Shin discloses wherein the image quality characteristic is at least one of a luminance value or a color coordinate value ([0054] A white color MTP operation is performed such that a display device displays a first target color coordinate corresponding to a white color test grayscale (Step S120). The white color MTP operation can be repeatedly performed for the correction of the luminance and color coordinates for respective pixels to reach the target quality level of the display device. Thus, the white color MTP operation can measure a first measured color coordinate when the display device displays a first image corresponding to the white color test grayscale. The white color MTP operation can compare the first target color coordinate and the first measured color coordinate to generate the MTP adjustment data.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An with wherein the 

Regarding claim 2, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above.
Lim discloses wherein the gamma reference voltage values stored in the gamma reference voltage storage block are generated by a operation at a reference luminance level for the display device (At Step S130 of Fig. 3. Fig. 4
column 1 lines 35 to 55, column 5 lines 35 to 55, column 8 lines 30 to 60, Fig. 3. Fig. 4 and Fig 6  -  Converter 430 extracts luminance value Y of at least one frame, and supplies the extracted luminance value Y to timing controller 420.
The timing controller 420 extracts a light emission time value from the first lookup table 600 in response to the luminance value Y. That is, the light emission time value corresponding to luminance value Y may be stored in advance in first lookup table 600. The light emission time value is stored in the first lookup table 600. ).
An discloses multi-time programming (MTP) operation ([0088] – multiple tie program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with multi-time programming (MTP) operation as taught by An. The motivation for doing is to 
	
Regarding claim 3, Lim in view of An, Kim, Shin disclose all the limitations of claim 2 including gamma voltage generator.
Lim discloses a gamma register table configured to store default gamma reference voltage values that are common to a plurality of display devices manufactured by a same process as that used for the display device (
At Step S130 of Fig. 3. Fig. 4
column 1 lines 35 to 55, column 5 lines 35 to 55, column 8 lines 30 to 60, Fig. 3. Fig. 4 and Fig 6  -  Converter 430 extracts luminance value Y of at least one frame, and supplies the extracted luminance value Y to timing controller 420.
The timing controller 420 extracts a light emission time value from the first lookup table 600 in response to the luminance value Y. That is, the light emission time value corresponding to luminance value Y may be stored in advance in first lookup table 600. The light emission time value is stored in the first lookup table 600.
The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y (S130) So to eliminating the displays glaring (e.g. too bright) thus “common to a plurality of display devices manufactured by a same process as that used for the display device” can be read on because different displays can be implemented with the same process.); and 
column 9 lines 40 to 65 - The reference offset value setting unit 800 may store the offset value corresponding to the luminance difference and/ or the color coordinate in the second lookup table 810  connected to the reference offset value setting unit 800. Larger offset values of red and blue are stored in the second lookup table instead of green. Larger offset values may be stored for these colors because green exhibits large sensitivity in a low gray scale region, and the  offset of green may exert a larger influence on luminance, as well as for the color coordinates. Accordingly, the offset values of red and blue may be larger than the offset value of green stored in the second lookup table. FIGS. 7Aand 7B show examples of offset values that may  be stored in the second lookup table. Referring to FIGS. 7A and 7B, the offset values of red and blue are larger than the offset values of green. That is, in the present embodiment, the color coordinates and the luminance are mainly corrected using red and blue.The gamma voltage adjusting unit 900 adjusts the reference gamma voltage for the reference grayscale in response to the reference offset value set by the reference offset value setting unit 800. The adjusted reference gamma voltage are then supplied to the gamma voltage applying unit 910. The generated data signal is input to the image analyzer 700, and measuring unit 710 of the image analyzer measures a luminance difference and color coordinates for the data signal (S470). The luminance difference and color coordinates are input to the reference offset setting unit 800, and an offset value corresponding to the luminance difference and color coordinates is extracted from the second lookup table 810 (S480). The offset values of red and blue stored in second lookup table 810 may be larger than the offset value of green.).
An discloses one-time programming (OTP) value table ([0088] - OTP look-up table); 
wherein the gamma reference voltage storage block includes an one-time programming (OTP) value table configured to store values ([0087] to [0088] - In general, a OTP look-up table is stored in the driving IC circuit, in which luminance values (.DELTA.Y) compensated depending on luminance values are calculated. It is possible to determine compensated luminance values (.DELTA.Y) depending on the average luminance data (Yavg) calculated in the luminance data summation unit 522 with the look-up table. The compensated luminance value (.DELTA.Y) is greater if the pixel on ratio (PORb) of the blue (B) signal per frame is greater than the pixel on ratio of the other primary colors.) ; 
values search by the operation ([0011] In some example embodiments, the gamma reference voltage storage block may include a gamma register table configured to store default gamma reference voltage values that are common to a plurality of display devices manufactured by a same process as that used for the display device, and an one-time programming (OTP) value table configured to store differences between the default gamma reference voltage values and values searched by the MTP operation.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with An discloses one-time programming; wherein the gamma reference voltage storage block 
	
Regarding claim 4, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above.
Lim discloses wherein the additional offset storage block includes: an additional offset table configured to store the additional offset values, and wherein the additional offset values are common to a plurality of display devices manufactured by a same process as that used for the display device (column 1 lines 35 to 55 , column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4. values in S140 and S150 store in a table. 
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and 65 extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 	
So to eliminating the displays glaring (e.g. too bright) thus “common to a plurality of display devices manufactured by a same process as that used for the display device” can be read on because different displays can be implemented with the same process.
).	
	
Regarding claim 5, Lim in view of An, Kim, Shin disclose all the limitations of claim 4 including gamma voltage generator as stated above. 
Lim discloses wherein the values are predetermined to increase blue luminance or green luminance with respect to a defective display device having a reddish defect (column 9 lines 40 to 65 - The reference offset value setting unit 800 may store the offset value corresponding to the luminance difference and/ or the color coordinate in the second lookup table 810  connected to the reference offset value setting unit 800. Larger offset values of red and blue are stored in the second lookup table instead of green. Larger offset values may be stored for these colors because green exhibits large sensitivity in a low gray scale region, and the  offset of green may exert a larger influence on luminance, as well as for the color coordinates. Accordingly, the offset values of red and blue may be larger than the offset value of green stored in the second lookup table. FIGS. 7Aand 7B show examples of offset values that may  be stored in the second lookup table. Referring to FIGS. 7A and 7B, the offset values of red and blue are larger than the offset values of green. That is, in the present embodiment, the color coordinates and the luminance are mainly corrected using red and blue.The gamma voltage adjusting unit 900 adjusts the reference gamma voltage for the reference grayscale in response to the reference offset value set by the reference offset value setting unit 800. The adjusted reference gamma voltage are then supplied to the gamma voltage applying unit 910. The generated data signal is input to the image analyzer 700, and measuring unit 710 of the image analyzer measures a luminance difference and color coordinates for the data signal (S470). The luminance difference and color coordinates are input to the reference offset setting unit 800, and an offset value corresponding to the luminance difference and color coordinates is extracted from the second lookup table 810 (S480). The offset values of red and blue stored in second lookup table 810 may be larger than the offset value of green.).
An discloses the additional offset values are predetermined to increase blue or green luminance ([0097], [0100], [0105] The light emission driving control signals are transmitted from the controller 50 to the light emission control driver 40. Each of the plurality of pixels included in the display unit 10 receives light emission control signals of which the off duty ratio is predetermined depending on the light emission driving control signals, and then emits light. The light emission period is controlled to correspond to the pixel on ratio of the pixel (S12). That is, as the pixel on ratio of the pixel increases, luminance (brightness) of the displayed images will increase. The pixel on ratio for each subpixel displaying basic primary colors per frame is calculated (S2). In this case, the pixel on ratio of the entire pixels can be found as well. According to the exemplary embodiment, the display unit may be in the PenTile structure. Therefore, it is possible to calculate the pixel on ratio for each subpixel displaying images depending on red, first green, blue, and second green signals. In this case, the pixel on ratio may be collected as digital signal data depending on subpixel on/off and calculated.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with the additional offset values are predetermined to increase blue or green luminance as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 

Regarding claim 6, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above. 
Lim discloses wherein the additional offset storage block includes: an additional offset table configured to store the additional offset values, and wherein the additional offset values are one of a plurality of additional offset value sets that are predetermined for a plurality of display devices manufactured by a same process as that used for the display device (column 1 lines 35 to 55 , column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4. values in S140 and S150 store in a table. 
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and 65 extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 	
So to eliminating the displays glaring (e.g. too bright) thus “common to a plurality of display devices manufactured by a same process as that used for the display device” can be read on because different displays can be implemented with the same process.).

Regarding claim 7, Lim in view of An, Kim, Shin disclose all the limitations of claim 6 including gamma voltage generator as stated above. 
Lim discloses wherein the sets includes a first additional offset value set for increasing blue luminance or green luminance with respect to a defective display device column 9 lines 40 to 65 - The reference offset value setting unit 800 may store the offset value corresponding to the luminance difference and/ or the color coordinate in the second lookup table 810  connected to the reference offset value setting unit 800. Larger offset values of red and blue are stored in the second lookup table instead of green. Larger offset values may be stored for these colors because green exhibits large sensitivity in a low gray scale region, and the  offset of green may exert a larger influence on luminance, as well as for the color coordinates. Accordingly, the offset values of red and blue may be larger than the offset value of green stored in the second lookup table. FIGS. 7Aand 7B show examples of offset values that may  be stored in the second lookup table. Referring to FIGS. 7A and 7B, the offset values of red and blue are larger than the offset values of green. That is, in the present embodiment, the color coordinates and the luminance are mainly corrected using red and blue.The gamma voltage adjusting unit 900 adjusts the reference gamma voltage for the reference grayscale in response to the reference offset value set by the reference offset value setting unit 800. The adjusted reference gamma voltage are then supplied to the gamma voltage applying unit 910. The generated data signal is input to the image analyzer 700, and measuring unit 710 of the image analyzer measures a luminance difference and color coordinates for the data signal (S470). The luminance difference and color coordinates are input to the reference offset setting unit 800, and an offset value corresponding to the luminance difference and color coordinates is extracted from the second lookup table 810 (S480). The offset values of red and blue stored in second lookup table 810 may be larger than the offset value of green.
The generated data signal is input to the image analyzer 700, and the measuring unit 710 of the image analyzer measures luminance difference and color coordinates for the data signal (S670). The luminance difference and color coordinates are input to the reference offset value setting unit 800. The offset value corresponding to the luminance difference and color coordinates is then extracted from the second lookup table 810 (S680). The offset values of red and blue may be larger than the offset value of green. The extracted offset value is input to the gamma voltage adjusting unit, so that the offset value is applied (S690). The gamma voltage is input from the gamma voltage applying unit to the data driver (S695).).
An discloses wherein the plurality of additional offset value sets includes values ([0045] - the light emission control transistor M3 is controlled to be turned on/off depending on the predetermined light emission control signals established to have a duty width in an off duty width calculated according to the algorithm of ACL scheme to correspond to the output image data signals applied to the PenTile scheme. Therefore, the light emitting time for displaying images in the OLED is adjusted.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with wherein the plurality of additional offset value sets includes values as taught by An. The 

Regarding claim 8, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above. 
Lim discloses wherein the additional offset storage block includes: an additional offset table configured to store the additional offset values that are generated by an additional operation for the display device (column 1 lines 35 to 55 , column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4. values in S140 and S150 store in a table. 
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and 65 extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 	).
An discloses MTP operation ([0088] – multiple tie program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with multi-time programming (MTP) operation as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 

Regarding claim 9, Lim in view of An, Kim, Shin disclose all the limitations of claim 8 including gamma voltage generator and the additional MTP operation
Lim discloses wherein operation is performed for each of defective display devices among a plurality of display devices manufactured by a same process as that used for the display device (column 1 lines 35 to 55 , column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4. values in S140 and S150 store in a table. 
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and 65 extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.
So to eliminating the displays glaring (e.g. too bright) thus “among a plurality of display devices manufactured by a same process as that used for the display device” can be read on because different displays can be implemented with the same process.).

Regarding claim 10, Lim in view of An, Kim, Shin disclose all the limitations of claim 9 including gamma voltage generator, the additional MTP operation and the gamma reference voltage
Lim discloses wherein the operation is performed at least one low luminance level that is lower than a reference luminance level at which an operation is performed (column 1 lines 35 to 55 , column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4. values in S140 and S150 store in a table. 
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and 65 extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.).
An discloses an MTP operation for searching values is performed ([0011] - an one-time programming (OTP) value table configured to store differences between the default gamma reference voltage values and values searched by the MTP operation.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with an MTP operation for searching values is performed as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 
	 
Regarding claim 11, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above.
Lim discloses a reddish defect additional offset table configured to store the additional offset values for increasing blue luminance or green luminance with respect to a defective display device having a reddish defect; and a bluish defect additional offset table configured to store the additional offset values for increasing red luminance or green luminance with respect to a defective display device having a bluish defect (column 9 lines 40 to 65 - The reference offset value setting unit 800 may store the offset value corresponding to the luminance difference and/ or the color coordinate in the second lookup table 810  connected to the reference offset value setting unit 800. Larger offset values of red and blue are stored in the second lookup table instead of green. Larger offset values may be stored for these colors because green exhibits large sensitivity in a low gray scale region, and the  offset of green may exert a larger influence on luminance, as well as for the color coordinates. Accordingly, the offset values of red and blue may be larger than the offset value of green stored in the second lookup table. FIGS. 7Aand 7B show examples of offset values that may  be stored in the second lookup table. Referring to FIGS. 7A and 7B, the offset values of red and blue are larger than the offset values of green. That is, in the present embodiment, the color coordinates and the luminance are mainly corrected using red and blue.The gamma voltage adjusting unit 900 adjusts the reference gamma voltage for the reference grayscale in response to the reference offset value set by the reference offset value setting unit 800. The adjusted reference gamma voltage are then supplied to the gamma voltage applying unit 910. The generated data signal is input to the image analyzer 700, and measuring unit 710 of the image analyzer measures a luminance difference and color coordinates for the data signal (S470). The luminance difference and color coordinates are input to the reference offset setting unit 800, and an offset value corresponding to the luminance difference and color coordinates is extracted from the second lookup table 810 (S480). The offset values of red and blue stored in second lookup table 810 may be larger than the offset value of green.).
An discloses wherein the additional offset storage block includes : table to store values ([0087] to [0088] - In general, a OTP look-up table is stored in the driving IC circuit, in which luminance values (.DELTA.Y) compensated depending on luminance values are calculated. It is possible to determine compensated luminance values (.DELTA.Y) depending on the average luminance data (Yavg) calculated in the luminance data summation unit 522 with the look-up table. The compensated luminance value (.DELTA.Y) is greater if the pixel on ratio (PORb) of the blue (B) signal per frame is greater than the pixel on ratio of the other primary colors.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An, Kim, Shin with wherein the additional offset storage block includes : table to store values as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 

Regarding claim 12, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including binary gamma and gamma voltage generator as stated above.
Lim discloses wherein the gamma reference voltage calculation block is configured to output the gamma reference voltage values as the final gamma reference voltage values in response to the binary gamma select information indicating that the additional offset values are not to be applied, and to output the gamma reference voltage values to which the additional offset values are added as the final gamma reference voltage values in response to the binary gamma select information indicating that the additional offset values are to be applied (column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.
column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
).

Regarding claim 13, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including binary gamma and gamma voltage generator as stated above.
Lim discloses wherein the gamma reference voltage calculation block includes: an adder configured to calculate the final gamma reference voltage values; and a switch configured to selectively provide the additional offset values to the adder depending on the gamma select information (column 8 lines 1 to 20 –  The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. ).

Regarding claim 16, Lim in view of An, Kim, Shin disclose all the limitations of claim 1 including gamma voltage generator as stated above. 
Lim discloses wherein the additional offset setting block is further configured to store weight information representing weights for the additional offset values (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. ); 

 Regarding claim 17, Lim in view of An, Kim, Shin disclose all the limitations of claim 16 including binary gamma and gamma voltage generator as stated above. 
Lim discloses wherein, when in response to the binary gamma select information indicating that the additional offset values are to be applied, the gamma reference voltage calculation block is configured to multiply the additional offset values by the weights, and to generate the final gamma reference voltage values by adding results of the multiplication to the gamma reference voltage values (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 
column 8 lines 1 to 20 –  The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.) .

Regarding claim 18, Lim in view of An, Kim, Shin disclose all the limitations of claim 16 including gamma voltage generator as stated above. 
Lim discloses wherein the weight information stored in the additional offset setting block includes a plurality of weights respectively corresponding to a plurality of off ratios ((column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. ), and 
wherein the gamma reference voltage calculation block is configured to multiply the additional offset values by one of the plurality of weights corresponding to a current off ratio of the display device ( column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 
column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414. 
column 8 lines 1 to 20 –  The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current. FIG. 1 illustrates an embodiment of an organic light emitting display. Referring to FIG. 1, the organic light emitting display includes a display unit 100 having a plurality of pixels.), and 

The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.
column 8 lines 1 to 20 – The data driver 300 receives the data Data and selects a gamma voltage corresponding to a gray scale value of the data Data and generates a data signal (S160).
).

Regarding claim 19, a display device comprising: a display panel including pixels (column 1 lines 43 to 65 - a method of driving an organic electroluminescent display device includes determining a luminance value from input data; adjusting the luminance value by a first method when the luminance value is greater than or equal to a predetermined number of nits; adjusting the luminance value by a second method when the luminance value is less than the predetermined number of nits; and generating data to which the first or second method is applied, wherein the first method adjusts the luminance value by adjusting light emission time. supplying the adjusted ganima voltage to the gamma voltage applying unit.); 
column 4 lines 1 to 25 - The scan driver 200 generates a plurality of scan signals
and transmits the scan signals to respective ones of the scan lines Sl to Sn according to a scan driving control signal from controller 400.); 
an emission driver configured to provide emission control signals to the pixels (column 4 lines 5 to 25 - The display unit 100 includes a plurality of pixels 60
connected to a plurality of signal lines. The pixels are may be arranged, for example, in the form of a matrix. The signal lines include a plurality of scan lines Sl to Sn transmitting scan signals, a plurality of data lines Dl to Dm transmitting data signals, and a plurality of emission control lines El to En transmitting emission control signals. The scan lines Sl to Sn and emission control lines El to En may extend in a row direction and may be parallel with each other. The data lines Dl to Dm extend in a column direction and may be parallel to one another.); 
a gamma voltage configured to store gamma reference voltage values and additional offset values, to further store binary gamma select information representing whether the additional offset values are to be applied or not (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.), and 
to generate gamma reference voltages corresponding to the gamma reference voltage values to which the additional offset values are selectively added depending on the binary gamma select information (column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.); and 
a data driver configured to generate data signals based on the gamma reference voltages, and to provide the data signals to the pixels (column 8 lines 1 to 20 – The data driver 300 receives the data Data and selects a gamma voltage corresponding to a gray scale value of the data Data and generates a data signal (S160) to the pixels) ;
wherein the gamma voltage generator further stores off ratio range information representing an off ratio range of the display device to which the additional offset values are applied (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.), and
wherein, in response to the binary gamma select information indicating that the additional offset values are to be applied, and a current off ratio of the display device being within the off ratio range indicated by the off ratio range information, the gamma voltage generator adds the additional offset values to the gamma reference voltage values (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.).
However Lim does not explicitly disclose wherein the image quality characteristic is at least one of a luminance value or a color coordinate value ; generator; it is based on whether or not an image quality characteristic corresponds to a target range.
[0071] The controller 50 in FIG. 3 includes a signal controller 53 and a light emission driving control signal generator 54 in addition to the data converter 51 and the automatic current limiter 52.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An with generator as taught by An. The motivation for doing is to improve automatically controlling current thus reducing power consumption as taught by An in paragraph(s) [0007]. 
However Lim in view of An do not explicitly disclose wherein the image quality characteristic is at least one of a luminance value or a color coordinate value; it is based on whether or not an image quality characteristic corresponds to a target range.
Kim discloses it is based on whether or not an image quality characteristic corresponds to a target range ([0012] - determining whether the amount of current flowing in the target block satisfies a section data range including an allowable current deviation between the sections, and an adjacent data range including an allowable current deviation between the target blocks and the reference blocks, in which, when the amount of current flowing in the target block does not satisfy at least one of the section data range and the adjacent data range, generating a correction value to adjust the amount of current flowing in the target block to satisfy the section data range and the adjacent data range.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An with it is based on whether or not an image quality characteristic corresponds to a target range as taught 
However Lim in view of An, Kim do not disclose wherein the image quality characteristic is at least one of a luminance value or a color coordinate value.
Shin discloses wherein the image quality characteristic is at least one of a luminance value or a color coordinate value ([0054] A white color MTP operation is performed such that a display device displays a first target color coordinate corresponding to a white color test grayscale (Step S120). The white color MTP operation can be repeatedly performed for the correction of the luminance and color coordinates for respective pixels to reach the target quality level of the display device. Thus, the white color MTP operation can measure a first measured color coordinate when the display device displays a first image corresponding to the white color test grayscale. The white color MTP operation can compare the first target color coordinate and the first measured color coordinate to generate the MTP adjustment data.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lim in view of An with wherein the image quality characteristic is at least one of a luminance value or a color coordinate value as taught by Shin. The motivation for doing so the efficiency can be improved as taught by Shin in paragraph(s) [0006] to [0008]. 
	
	Regarding claim 20,  Lim in view of An, Kim, Shin disclose all the limitations of claim 19 including binary gamma and gamma voltage generator as stated above. 
At Step S130 of Fig. 3. Fig. 4
column 1 lines 35 to 55, column 5 lines 35 to 55, column 7 lines 20 to column 8 lines 25, Fig. 3. Fig. 4 and Fig 6  -  Converter 430 extracts luminance value Y of at least one frame, and supplies the extracted luminance value Y to timing controller 420.
The timing controller 420 extracts a light emission time value from the first lookup table 600 in response to the luminance value Y. That is, the light emission time value corresponding to luminance value Y may be stored in advance in first lookup table 600. The light emission time value is stored in the first lookup table 600.
The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y (S130) So to eliminating the displays glaring (e.g. too bright).); 
an additional offset storage block configured to store the additional offset values for the gamma reference voltage values at the reference gray levels (column 7 lines 20 to column 8 lines 25 -  
At Steps S140 and  S150 of Fig. 3. Fig. 4
When the luminance value extracted from the converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of (e.g., 2) nits to the timing controller 420 and automatic current limiter 410. The timing controller 420 receives the luminance value and extracts a light emission time value corresponding to the luminance value of 2 nits (S140).
The timing controller 420 controls the light emission control driver 500 so that pixels 60 emit light for the light emission time. Then, the emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value. The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates fordata by limiting a current, so that the calculated luminance value is reduced by a predetermined percentage (S150). The predetermined percentage may be 50% or another percentage. The limited current is applied to the ELVDD power source.
); 	
an additional offset setting block configured to store the binary gamma select information representing whether the additional offset values are to be applied or not (column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130)
When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.); 
a gamma reference voltage calculation block configured to generate final gamma reference voltage values by selectively adding the additional offset values to the gamma reference voltage values depending on the binary gamma select information (column 8 lines 1 to 20 –  Fig. 3. Fig. 4 shows that data is received from either S130 or S140 and S150 steps.
The timing controller 420 realigns data provided thereto and supplies the realigned data Data to data driver 300. 
The automatic current limiter 410 applies the limited current value to the EVLDD to adjust the quantity of the current.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.); and 
a gamma reference voltage generation block configured to generate the gamma reference voltages corresponding to the final gamma reference voltage values ( column 8 lines 1 to 20 – The data driver 300 receives the data Data and selects a gamma voltage corresponding to a gray scale value of the data Data and generates a data signal (S160).).

Response to Arguments

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Claim Interpretation Under 35 U.S.C. 112, SIXTH PARAGRAPH
Maintain the presumption that the claims elements are to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “The current limit value discussed in Lim, however does not appear to be binary data, and does not appear to relate to adding offset values to gamma reference voltage values. Furthermore, the current 
Additionally, Lim appears to be entirely silent regarding "wherein the additional offset setting block further stores off ratio range information representing an off ratio range of the display device to which the additional offset values are applied, and wherein, in response to the binary gamma select information indicating that the additional offset values are to be applied, and a current off ratio of the display device being within the off ratio range indicated by the off ratio range information, the gamma reference voltage calculation block is configured to generate the final gamma reference voltage values by adding the additional offset values to the gamma reference voltage values."

Examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. 

Lim discloses binary gamma, additional offset values for the gamma reference voltage values, and adding and indicate whether or not offset values should be added to gamma reference voltage values.

column 7 lines 35 to column 8 lines 30 -  A determination is then made as to whether the extracted luminance value is equal to or larger than a predetermined number of nits (S120). The predetermined number of nits may be 2 nits or a different number of nits. When the extracted luminance value is equal to or larger than 2 nits, the extracted luminance value Y is supplied to the timing controller 420. The timing controller 420 receives the luminance value Y and extracts a light emission time value from the first lookup table 600 in response to the luminance value Y(S130) When the luminance value extracted from converter 430 is less than 2 nits, the converter supplies the luminance value of the predetermined number of ( e.g., 2) nits to the timing controller 420 and the automatic current limiter 410. The timing controller 420 receives the luminance value and  extracts a light emission time value corresponding to the luminance value of 2 nits (S140). The timing controller 420 controls the light emission control driver 500 so that the pixels 60 emit light for the light emission time. Then, the light emission control driver 500 generates the emission control signal having a width corresponding to the light emission time value of 2 nits.
The automatic current limiter 410 receives the luminance value extracted from the converter 430 and compensates for data by limiting a current so that the calculated luminance value becomes a predetermined percentage (S150), e.g., 50%. The percentage may be a different value in other embodiments. The current limit value is stored in the third lookup table 414.
Kim discloses
[0012] - determining whether the amount of current flowing in the target block satisfies a section data range including an allowable current deviation between the sections, and an adjacent data range including an allowable current deviation between the target blocks and the reference blocks, in which, when the amount of current flowing in the target block does not satisfy at least one of the section data range and the adjacent data range, generating a correction value to adjust the amount of current flowing in the target block to satisfy the section data range and the adjacent data range.
 
Regarding claims 2 – 18 and 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 19 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 19 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616